Citation Nr: 1440647	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-24 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to April 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

By its decision of February 2013, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and such denial was then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  The parties to the appeal before the Court thereafter jointly moved the Court to vacate the Board's denial and remand the matter to the Board for further consideration based on its reported failure to undertake those actions necessary to comply with the VA's duty to assist the Veteran.  The Court by its April 2014 order granted the parties' motion and returned the case to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In its joint motion for remand, the parties to the action before the Court determined that the Board failed to complete needed actions to request and obtain all available information regarding the claimed stressor leading to the Veteran's PTSD, in violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a remand by the Board confers upon the veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  Specifically, the parties found that the Board entered its decision despite the fact that research continued to be undertaken by the 82nd Airborne Division Museum relating to Veteran's asserted stressor leading to his PTSD and that further efforts were needed to obtain any results of that continuing research.  The noted stressor is alleged by the Veteran to entail the death of his Master Sergeant Wooten or Wooton during Operation Swift Strike, a noncombat training exercise in which that Master Sergeant was killed in a parachute accident.  As well, the parties in their joint motion noted that actions by VA to obtain all pertinent Morning Reports for the 82nd Airborne were incomplete and that further actions were necessary to obtain those morning reports before entry of a final decision by the Board.  

On the basis of the joint motion, further actions are needed prior to entry of a final administrative decision.  Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the 82nd Airborne Division War Memorial Museum to ascertain the outcome of that organization's research in attempting to verify the occurrence of the death in or about December 1963 of the Veteran's friend, Master Sergeant Wooten or Wooton, in a parachute accident.  Materials relating to that research and its outcome should then be made a part of the VA claims folder.  Efforts to obtain these and any other Federal records must continue until the AOJ determines by entry of a formal written determination that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2013) must be provided to the Veteran and he must then be afforded an opportunity to respond.


2.  Obtain from the National Personnel Records Center or other source Morning Reports for the 2nd Battalion, 501st Infantry, 82nd Airborne, for September, November, and December 1963, for inclusion in the VA claims folder.  Efforts to obtain these and any other Federal records must continue until the AOJ determines by entry of a formal written determination that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2013) must be provided to the Veteran and he must then be afforded an opportunity to respond.

3.  Obtain any and all pertinent VA treatment records, not already contained in the file, for inclusion in the actual or virtual claims folder.

4.  Finally, readjudicate the issue and if the benefit sought on appeal is not granted, then provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity for a response, before returning the file to the Board for further consideration.  

No action by the appellant is required until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



